DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORI (US 2015/0117906 A1; cited by applicant) in view of Taguchi (cited by applicant, JP2014-092613A) in view of HIROSE (US 2007/0269235 A1).
Regarding claim 1, MORI teaches a toner cartridge 7 comprising:  a casing configured to accommodate toner therein, the casing 13 having a first end portion and a second end portion opposite to each other in a first direction, the second end portion including a toner outlet configured to allow the toner in the casing to be discharged; a supply roller [auger] 33 rotatable about a first axis extending in the first direction, the [auger] supply roller 33 being configured to convey the toner in the first direction; an [auger] supply roller gear 93 rotatable with the [auger] supply roller, the [auger] supply roller gear 93 being positioned at the first end portion of the casing 25; an agitator 16 rotatable about a second axis extending in the first direction, the agitator 16 being configured to convey the toner toward the supply roller 19; an agitator gear 49 rotatable with the agitator 
Regarding claim 7, the detection gear 96 has a diameter larger than a diameter of the auger gear 93, the diameter of the detection gear 96 being smaller than a diameter of the agitator gear 95 (The size, thickness and the material of the gears are a matter of design choice [0154]).
Regarding claim 8, the toner cartridge further comprising: a first protrusion positioned at the first end portion of the casing in the first direction; and a second protrusion positioned at the second end portion of the casing in the first direction, the second protrusion being positioned opposite to the auger gear 93 with respect to the casing in the first direction (figure 2; at both ends of cartridge near labels 51 and 58).
Regarding claim 9, the detection gear 96 is positioned opposite to the first protrusion (near label 51 in figure 2) with respect to the agitator gear 95 in the second direction (figure 2-3)
Regarding claim 10, the detection gear 96 is rotatable from a first position to a second position (since the gear is rotating, it rotates to these two claimed positions).
Regarding claim 11, the detection gear 96 has a plurality of gear teeth, wherein the plurality of gear teeth meshes with the agitator gear 95 in a case where the detection gear 96 is at the first position, and wherein the plurality of gear teeth does not mesh with the agitator gear 95 in a case where the detection gear 96 is at the second position (figure 10-13, [0229-0234]).
Regarding claim 12, the detection gear 96 has a portion other than the plurality of gear teeth in a rotational direction of the detection gear 96, wherein the plurality of gear teeth has a length shorter than a length of an outer surface of the portion of the detection gear 96 in the rotational direction of the detection gear 96 (shown in figure 2-3 and 10; figure 10 shows the teeth length is shorter than the radius of the other part of the gear).
Regarding claim 13, the detection gear 96 includes one of a through-hole and a cutout (figure 3 shows the gear 96 arch shaped cutout).
Regarding claim 14, the toner cartridge further comprising a gear cover covering the agitator gear and the auger gear and the detection gear, the gear cover having a second through-hole aligned with one of the through-hole and the 
Regarding claim 15, the toner cartridge further comprising a frame extending from an outer surface of another end portion of the casing in the second direction, the frame including a third through-hole aligned with the second through-hole in the first direction (figure 2, cover 84 has more than three openings).
Regarding claim 16, wherein, in the case where the detection gear 96 is at the first position, the one of the through-hole and the cutout of the detection gear 96 is positioned farther away from the supply [auger] roller 33 than the outer surface of the another end portion of the casing in the second direction is positioned from the supply [auger] roller 33 in the second direction, and wherein, in a case where the detection gear 96 is at the second position, an outer surface of a portion of the detection gear 96 different from the one of the through-hole and the cutout is positioned farther away from the supply [auger] roller 33 than the outer surface of the another end portion of the casing in the second direction is positioned from the supply [auger] roller 33 in the second direction (figures 2-3; the detection gear has a circular shape with an arch shaped cutout; figures 11-12 shows the detection gear movement, [0165; 0229-0234]).
Regarding claim 17, the second through-hole is positioned farther away from the auger than the outer surface of another end portion of the casing in the second direction is from the auger in the second direction (figures 11-12).
Regarding claim 18, the detection gear has a portion different from the one of the through-hole and the cutout (missing diameter part), wherein a first distance between an outer surface of the portion of the detection gear and the auger in the second direction is smaller than a second distance between the one of the through-hole and the cutout and the auger in the second direction in a case where the detection gear is at the first position, and wherein a third distance between the outer surface of the portion of the detection gear and the auger in the second direction is larger than a fourth distance between the one of the through-hole and the cutout and the auger in the second direction in a case where the detection gear 96 is at the second position (figures 2-3). 
Regarding claim 20, a toner cartridge comprising: a casing 13 configured to accommodate toner therein, the casing having a first end portion and a second end portion opposite to each other in a first direction, the second end portion including a toner outlet configured to allow the toner in the casing 13 to be discharged outside of the casing; an auger 33 (as discussed above, the supply roll is positioned in the location of the claimed auger, therefore it will be referred to 
Mori teaches a supply roller within its cartridge but not an auger that is configured to convey the toner or a toner outlet opposite to the detection gear.
Taguchi teaches a developer cartridge 10 having a developer roller 112, agitator 132, and an auger 115 as a supply member. 
Regarding claim 2, the auger 115 is positioned at one end portion of the casing 100 in the second direction.
Regarding claim 3, the agitator 132 is aligned with the auger 115 in the second direction (shown in figure 1; the second direction would be between the axis of the agitator and auger).
Regarding claim 4, the casing comprises: a first accommodation portion that accommodates the auger 115 therein; and a second accommodation portion that accommodates the agitator 132 therein, the second direction being a direction in which the first accommodation portion and the second accommodation portion are aligned with each other (shown in figure 1; the first and second portion as shown side by side holding the agitator and auger). 
Regarding claim 5, the second direction is a direction connecting the first axis and the second axis (figure 1 as discussed above).
Regarding claim 6, the auger 115 includes an auger shaft extending in the first direction and a helical portion extending from the auger shaft (shown in figures 2-3). 
Regarding claim 19, the auger is configured to convey the toner from the first end portion toward the second end portion in the first direction to convey the toner toward the toner outlet (wherein the toner outlet would be to the developing region wherein the toner is moved out of the developing device; the arrows shown in figure 2 or 3 shows the directions of the toner movement to the developing roller).
Hirose teaches a toner cartridge wherein a toner outlet 21 is positioned opposite to the auger gear 31 in the second direction at the one end portion of the casing (figures 4, 10, 14; [0059, 0098, 0123]).  The toner outlet 21 appears to be to the right of the auger gear.
Mori, Hirose, and Taguchi teach pertinent toner cartridges with agitator for a toner developing cartridge.  Mori teaches a gearing system for rotating members of a toner developing cartridge having developing, supplying, and agitating members. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Mori with the teaching of Taguchi to control rotation of the rotatable members of the toner developing cartridge.  
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Hirose with the teaching of Mori in view of Taguchi to control the amount and quality of the toner in the toner developing cartridge.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota et al. (2013/0266347 A1) teaches a developing cartridge having a discharge opening.  Shiraki teaches a toner cartridge with detection gear.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The new reference is added to address the arguments about the location of the toner outlet and the function of the toner outlet in that it discharges toner outside of the casing (like a surplus toner discharge port).  With respect to new claim 19, it is unclear if the claim recites an overflow port or an exit port outside of the supply side portion of the developing device.  The figures do not provide an 
The claims remain rejected as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG